Citation Nr: 0829728	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to an initial compensable disability rating 
for service-connected dental disorder, teeth numbers 8 and 9, 
with findings of bilateral tempromandibular disorder 
beginning August 7, 2000.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected dental disorder, teeth numbers 
8 and 9, with findings of bilateral tempromandibular disorder 
beginning March 25, 2005.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Houston, Texas, Regional Office (RO).  
A chronological review of those rating actions may be helpful 
to the proper understanding of the issue under appeal.

In June 2004, the Board granted service connection for a 
dental disorder based upon a finding of in-service dental 
trauma involving teeth numbers 8 and 9.  In an August 2004 
rating decision, the RO effectuated the Board's decision and 
granted service connection for a dental disorder of teeth 
number 8 and 9, assigning a noncompensable disability 
evaluation, effective from August 7, 2000.  In March 2005, 
the veteran submitted a notice of disagreement as to the 
rating assigned.  In December 2005, the veteran perfected an 
appeal as to that issue by submitting a substantive appeal in 
response to an August 2004 statement of the case.

In a June 2006 rating decision, the RO recharacterized the 
service-connected disability in question as a "dental 
disorder involving teeth number 8 and 9, with a bilateral 
temporamandibular joint (TMJ) disorder," and increased the 
disability rating from 0 percent to 10 percent, effective 
from March 25, 2005.  Since this rating was less than the 
maximum available benefit, the issue remained in appellate 
status. AB v. Brown, 6 Vet. App. 35 (1993).

This case was before the Board again in January 2008 and was 
remanded for further development.  As per the January 2008 
Board remand, the veteran was issued a statement of the case 
in August 2008 with regard to the issue of an effective date 
earlier than March 25, 2005, for the veteran's award of a 10 
percent rating for service-connected dental disorder, teeth 
number 8 and 9, with finding of bilateral tempromandibular 
disorder.  However, the veteran has not yet perfected an 
appeal of this issue.  Thus, it is not currently before the 
Board.  


FINDING OF FACT

The veteran's service-connected dental disorder, teeth 
numbers 8 and 9, with findings of bilateral tempromandibular 
disorder is manifested by inter-incisal range of motion 
between 34 to 39 millimeters (mm), lateral excursion from 4 
to 13 millimeters, and missing teeth which have been restored 
with a suitable prosthesis.     


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating 
for service-connected dental disorder, teeth numbers 8 and 9, 
with findings of bilateral tempromandibular disorder 
beginning August 7, 2000, have been met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.150, 
Diagnostic Code 9905 (2007).

2.  The criteria for a rating in excess of 10 percent for 
service-connected dental disorder, teeth numbers 8 and 9, 
with findings of bilateral tempromandibular disorder, have 
not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
In particular, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It is the intent of the Rating Schedule to recognize 
actual painful, unstable, or malaligned joints, due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint. 38 C.F.R. § 4.59.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO issued a rating decision in 
August 2004 which granted service connection for a dental 
disorder, teeth number 8 and 9, other than for outpatient 
treatment and assigned a noncompensable evaluation, effective 
August 7, 2000, the date of claim.  The veteran appealed the 
noncompensable rating initially assigned.  In a June 2006 
rating decision, the RO recharacterized the service-connected 
disability in question as a "dental disorder involving teeth 
number 8 and 9, with a bilateral temporamandibular joint 
(TMJ) disorder," and increased the disability rating from 0 
percent to 10 percent, effective from March 25, 2005 (the day 
the veteran submitted his notice of disagreement).  

There are two periods of time at issue here: from August 7, 
2000 to March 25, 2005, when the veteran's dental disorder 
was evaluated as noncompensably disabling; and from March 25, 
2005 to the present, when the veteran's dental disorder was 
evaluated as 10 percent disabling.  The Board will consider 
the proper evaluation to be assigned for both time periods, 
per Fenderson.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.

In response to a question noted in the Board remand, VA noted 
in the July 2008 supplemental statement of the case, that an 
August 2006 VA examination included the examiner's opinion 
that the veteran's TMJ disorder was at least as likely as not 
related to his dental and thus, the evaluation was combined 
with the dental disorder, affecting teeth numbers 8 and 9.

The veteran's service-connected dental disorder, teeth 
numbers 8 and 9, with findings of bilateral TMJ disorder is 
currently evaluated under 38 C.F.R. § 4.150, Diagnostic Code 
(DC) 9905.  Under DC 9905, limited motion of the inter-
incisal range from 31 to 40 millimeters warrants a 10 percent 
evaluation, from 21 to 30 millimeters warrants a 20 percent 
evaluation, from 11 to 20 millimeters warrants a 30 percent 
evaluation, and from 0 to 10 millimeters warrants a 40 
percent evaluation.  Limited motion of the range of lateral 
excursion from 0 to 4 millimeters warrants a 10 percent 
evaluation.  Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion. 
38 C.F.R. § 4.150 (2007).

Prior to the RO's June 2006 recharacterization of the 
disability at issue to include TMJ, the veteran's dental 
disorder was rated under 38 C.F.R. § 4.150, DC 9999-9913.  
Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous. 38 C.F.R. 
§§ 4.20, 4.27 (2007).  Under 38 C.F.R. § 4.150, DC 9913, the 
criteria for a compensable disability rating are based on 
whether the lost masticatory surface can or cannot be 
restored by a suitable prosthesis.  If the lost masticatory 
surface cannot be restored, the diagnostic code provides a 
maximum 40 percent disability rating for the loss of all 
teeth, a 30 percent rating for the loss of all upper teeth or 
all lower teeth, a 20 percent rating for the loss of all 
upper and lower posterior or upper and lower anterior teeth, 
a 10 percent rating for the loss of all upper anterior or 
lower anterior teeth, and a 10 percent rating for all upper 
and lower teeth on one side missing.  A noncompensable rating 
is assigned where the loss of masticatory surface can be 
restored by suitable prosthesis.  These ratings apply only to 
bone loss through trauma or disease, such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling. 38 C.F.R. § 4.150 (2007).

Evidence relevant to the level of severity of the veteran's 
service-connected dental disorder, teeth numbers 8 and 9, 
with findings of TMJ disorder includes two VA dental 
examinations dated in April 2006 and March 2008.  The April 
2006 VA examination report shows that the veteran's inter-
incisal range of motion was to 34 millimeters; that the right 
lateral excursion of the mandible was to 7 millimeters; and 
that the left lateral excursion of the mandible was to 4 
millimeters.  This report also noted that the veteran 
experienced pain when opening wide and moving his jaw from 
side to side.  Further, there was pain to palpation 
bilaterally by the body of the mandible, the 
temporomandibular joint areas, and the pterygoid muscles.  
Finally, this report noted that several of the veteran's 
teeth had been extracted and also noted that the only teeth 
that have been replaced are the central incisors, which have 
been replaced by a fixed bridge which was defective.  

The March 2008 VA examination report noted the following 
mandibular excursions: maximum incisal opening without pain 
was 39 millimeters, protrusive 5 millimeters, right lateral 7 
millimeters and left lateral 13 millimeters.  It was noted 
that the maximum incisal opening and protrusive movements 
were based on the measurement of a prosthesis since the 
maxillary incisors were absent.  There was mild tenderness to 
palpation bilaterally involving the TMJ and masseter 
insertions.  The examiner also noted that the veteran was 
missing teeth numbers 1-3, 8, 9, 12, 16, 17-19, 29, 30, and 
32.  Teeth numbers 8 and 9 were replaced by a full coverage 
fixed partial denture with teeth numbers 11 and 10 serving as 
abutments.  The examiner wrote that if a dental trauma rating 
were issued for teeth numbers 8 and 9, the veteran would be 
eligible for Class IIA dental benefits.  However, the 
examiner also pointed out that the veteran is eligible for 
all needed dental care as a Class I dental patient due to his 
10 percent service-connected rating for limited motion of the 
jaw.     

Also of record are private dental records dated from April 
2004 through March 2005.  

Based on these findings, the Board finds that the evidence of 
record substantiates a 10 percent evaluation, but no higher, 
beginning August 7, 2000.  After careful review of the 
evidentiary record, the Board concludes that the veteran's 
complaints regarding his disability have been consistent 
throughout the course of the appeal and a uniform evaluation 
is warranted.  The findings are essentially the same that 
later established that he was entitled to a 10 percent 
rating.  The January 2008 Board remand noted that VA 
examinations conducted to date had not considered functional 
loss due to pain and the claim was remanded for further 
examination.  Based upon the inadequacy of the April 2006 VA 
examination and the subsequent VA examination that included 
sufficient findings, the Board is unable to conclude that the 
veteran's disability warranted a noncompensable rating prior 
to March 2005.  Accordingly, an initial 10 percent disability 
rating for service-connected dental disorder, teeth numbers 8 
and 9 with findings of bilateral TMJ with an effective date 
of August 7, 2000 is warranted.   

The evidence of record, however, does not substantiate an 
evaluation greater than 10 percent.  During the April 2006 VA 
examination the veteran's inter-incisal range of motion was 
to 34 millimeters and during the March 2008 VA examination 
the veteran's maximum incisal opening without pain was 39 
millimeters.  As above, limited motion of the inter-incisal 
range from 31 to 40 millimeters warrants a 10 percent 
evaluation under DC 9905.  A 20 percent evaluation requires 
limited motion of the inter-incisal range from 21 to 30 
millimeters.  While the April 2006 VA examination showed that 
the veteran had left lateral excursion of the mandible to 4 
millimeters, and DC 9905 provides for a 10 percent evaluation 
for lateral excursion limited to 4 millimeters, DC 9905 also 
states that ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion.  
Thus, the veteran is not entitled to a separate rating for 
his loss of lateral excursion.  

The veteran is also not entitled to a disability rating 
greater than 10 percent under DC 9913.  During the March 2008 
VA examination, the examiner noted that while the veteran was 
missing teeth numbers 8 and 9, these teeth were replaced by a 
full coverage fixed partial denture with teeth numbers 11 and 
10 serving as abutments.  As above, a noncompensable rating 
is assigned where the loss of masticatory surface can be 
restored by suitable prosthesis under DC 9913.  

While, as the March 2008 VA examiner stated, the veteran 
could be eligible for Class IIA dental benefits if he 
received a separate noncompensable rating under DC 9913, it 
is important to note that the veteran is eligible for all 
needed dental care as a Class I dental patient due to his 10 
percent service-connected rating for limited motion of the 
jaw.  Thus, the veteran would receive no benefit from a 
separate rating for his missing teeth.    

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate missing teeth and TMJ, consideration of other 
diagnostic codes for evaluating this disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  Furthermore, the 
March 2008 VA examiner noted that there was no pain on inter-
incisal or lateral excursion movement.  Thus, the Board finds 
that the veteran has not demonstrated any additional 
functional loss to warrant an increased evaluation based on 
38 C.F.R. §§ 4.40, 4.45, 4.59.
  
As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the veteran's disability level and 
symptomatology.  The veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected dental disorder with TMJ 
is adequate and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of August 7, 2000, the date of his claim, and 
a noncompensable rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Furthermore, the veteran was provided 
with the notice required in Dingess by letter dated in March 
2006 and the notice required in Vazquez-Flores by letter 
dated in May 2008 and his case was subsequently readjudicated 
in a July 2008 supplemental statement of the case.  Moreover, 
the record shows that the appellant was represented by a 
private attorney throughout the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board, although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.


ORDER

An initial 10 percent disability rating, but no higher, is 
granted for service-connected dental disorder, teeth numbers 
8 and 9, with findings of bilateral tempromandibular disorder 
effective August 7, 2000.

A disability rating greater than 10 percent for service-
connected dental disorder, teeth numbers 8 and 9, with 
findings of bilateral tempromandibular disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


